Citation Nr: 0030317	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
maxillary sinusitis with nasal polyps, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation for a deviated 
nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  This case was previously before 
the Board in November 1997, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected bilateral maxillary sinusitis with nasal polyps.  
While the veteran appealed the RO's June 1996 rating decision 
granting a noncompensable evaluation for the sinus disorder, 
the subsequent partial grant of 10 percent does not terminate 
the issue on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
a veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's bilateral maxillary sinusitis with nasal 
polyps is manifested by complaints of intermittent headaches 
and periodic mild epistaxis; this disability is no more than 
moderate in degree with discharge or crusting or scabbing and 
infrequent headaches, nor does it result in more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

3.  The veteran's deviated nasal septum is manifested by no 
more than slight displacement of the maxilla, without 
ancillary dental, mandibular or other facial defects.

4.  Neither the old nor the new rating criteria for rating 
respiratory disabilities are more favorable to the veteran.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral maxillary sinusitis with nasal polyps 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2000).

2.  The schedular criteria for a compensable evaluation for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was 
hospitalized for approximately 10 days in June 1976 for 
treatment of bilateral maxillary sinusitis.  The veteran 
reported a history of chronic sinus pressure, and "headaches 
of the cheeks and forehead" over the previous several 
months.  He related that he had been treated by the ship's 
physician with Dimetapp, and experienced mild relief until 
the condition worsened three days prior to admission.  At 
that time, he experienced purulent and bloody discharge from 
his nose.  Sinus X-rays showed bilateral maxillary 
opacification, and the veteran was hospitalized for 
treatment.

A physical examination revealed a significant bony nasal 
septal spur to the right, with large polypoid masses in both 
the left and right nostrils superiorly.  The nasal mucosa was 
boggy with mucopurulent discharge from both middle 
turbinates.  Mild sinus tenderness was noted on palpation 
over the right frontal and maxillary sinuses.  Repeat sinus 
X-rays revealed clouding of both maxillary antrum and a 
hypoplastic left frontal sinus.  The ethmoid and sphenoid 
sinuses were clear.  The veteran subsequently underwent a 
septoplasty, polypectomy and bilateral nasal antral windows.  
The discharge diagnosis was chronic bilateral maxillary 
sinusitis, nasal polyposis, and deviated nasal septum.

A March 1977 separation examination report notes a normal 
clinical evaluation of the nose and sinuses.

In August 1977, the veteran filed a claim of entitlement to 
service connection for a sinus disorder.  He stated he had 
not been treated for the condition before or after service.  
He only reported treatment in service in June 1976.  (The RO 
requested the service medical records, including those 
specifically identified by the claimant by date and location 
in October 1977.  The service medical records were received 
and included the records identified by the claimant.)  The 
record reflects that the veteran failed to appear for a VA 
examination scheduled in February 1978.  Consequently, the RO 
denied the veteran's claim for service connection for a sinus 
disorder in April 1978.

The veteran sought to reopen his claim for service connection 
for a sinus disorder in March 1984.  This time he reported 
treatment for "acute sinusitis" in service in "1975" at 
the same medical facility he reported treatment in his prior 
claim in "June 1976."  The veteran's claim was again denied 
by the RO in May 1984, after he failed to report for a VA 
examination scheduled earlier that month.  In May 1984 
correspondence, the RO informed the veteran that his claim 
would be considered abandoned unless he indicated that he was 
willing to report for a VA examination within one year.  The 
veteran responded to this letter the following month, 
relating that he would appear for a VA examination.  He 
reported that he moved, and gave his current address.

During a July 1984 VA examination, the veteran reported 
experiencing "occasional difficulty," and a non-purulent 
rhinorrhea, particularly from the left side, since undergoing 
a sinus operation in service.  Current complaints included 
recurrent nasal congestion, particularly with changes in 
weather.  A physical examination of the head and neck was 
unremarkable.  A sinus series revealed some mild residual 
changes of membrane thickening, but was otherwise 
unremarkable.  The diagnostic impression was bilateral 
maxillary sinusitis with secondary development of nasal 
polyps, which appeared to have been well-treated surgically.

Based on this evidence, an August 1984 rating decision 
granted service connection for bilateral maxillary sinusitis 
with nasal polyps and deviated septum, and assigned a 
noncompensable evaluation.

An April 1996 private medical report notes complaints of 
general malaise, and sinusitis symptoms with nasal 
congestion.  While the veteran denied experiencing any nasal 
drainage, he reported a mild amount of postnasal drip with 
dry cough.  He provided a history of deviated septum repair 
approximately 15 years earlier, and reported intermittent 
"problems" with sinusitis over the previous three months.  
A physical examination of the nares revealed 80 percent 
bilateral obstruction with mild erythematous.  Sinusitis was 
diagnosed.

During private treatment later that month, the veteran 
reported a one month history of shortness of breath, and 
complained of cough and general malaise.  He explained that 
he sought treatment from his physician the previous day, and 
indicated that his symptoms increased in severity since that 
time.  The diagnostic impression was bronchitis.

In April 1996 correspondence, the veteran sought an increased 
evaluation for his service-connected bilateral maxillary 
sinusitis with nasal polyps and deviated septum.

On VA examination the following month, the veteran reported 
that he had not been "fully evaluated or managed for his 
sinusitis," but explained that he was treating his sinus 
symptoms with Claritin-D.  Current complaints included "mild 
symptoms of chronic sinusitis including nasal congestion and 
headache."  A physical examination revealed a straight 
septum, and mildly boggy nasal turbinates.  The final 
assessment was history of rhinitis with sinus symptoms, but 
no clear evidence of sinusitis.

In a June 1996, the veteran submitted a claim for 
compensation benefits for a deviated septum, breathing 
problems, constant stuffed sinus, upper front of head, 
headaches, eyes sensitive to light and severe coughing.  He 
reported an April 1996 a hospitalization at a private 
hospital, and private treatment in March 1996.  He 
subsequently provided releases, and the RO requested records 
from each of these providers.  The providers submitted the 
treatment records in their possession for the period in 
question. 

A June 1996 rating decision continued the noncompensable 
evaluation of the veteran's service-connected bilateral 
maxillary sinusitis with nasal polyps and deviated septum.  
The veteran filed a notice of disagreement with this decision 
in August 1996.

An October 1996 VA examination report notes a history of 
frequent episodes of sinusitis with facial pain since sinus 
surgery in 1976.  The veteran reported daily facial pain, 
frontal pain, and discomfort in his upper teeth.  While he 
denied experiencing any nasal drainage, he reported nasal 
blockage and obstruction.  His main complaint was noted to be 
"almost continuous facial pain...attributed to sinusitis 
likely secondary to his septal deviation."  A physical 
examination revealed bilateral nasal obstruction.  While 
tenderness was noted on percussion over the frontal sinuses, 
there was no tenderness on maxillary pressure.  The report 
notes no visible purulent discharge, and no dyspnea.  X-rays 
of the sinuses were normal, and showed no evidence of septal 
deviation.  The diagnostic impression was history of septal 
deviation with chronic, recurrent sinusitis, postoperative 
sinus surgery.

According to an October 1996 ears, nose and throat (ENT) 
consultation report, the veteran experienced increased 
"problems" with breathing subsequent to sinus surgery in 
1976.  A physical examination revealed no external deformity 
of the nose.  The veteran's turbinates were noted to be 
"very dry, and only moderately edematous."  After 
decongesting, the examiner was still of the opinion that 
there was nasal blockage.  The final assessment was atrophic 
rhinitis with sphenopalatine; neuralgia, possibly from 
previous aggressive nasal surgery; and no obvious sinusitis, 
"but considering scar because of C&P issues."

Based on this evidence, an April 1997 rating decision granted 
a 10 percent evaluation for the veteran's service-connected 
bilateral maxillary sinusitis with nasal polyps and deviated 
septum.

The veteran submitted a substantive appeal (Form 9) in May 
1997, perfecting his appeal.  Therein, he noted that although 
three separate disorders were diagnosed, they were all rated 
together as one disability.  The veteran maintained that a 30 
percent evaluation was warranted under Diagnostic Code 6513.  
He reported receiving treatment at a VA facility from both an 
ENT specialist and a neurologist, and indicated that a CT 
scan had been performed.

The Board remanded the case for further development in 
November 1997.  In particular, the Board directed the RO to 
obtain all outstanding treatment records, including the CT 
scan noted in the veteran's Form 9, and to obtain a VA 
medical opinion regarding the nature, extent, and severity of 
all symptomatology of the veteran's service-connected 
bilateral maxillary sinusitis with nasal polyps and deviated 
septum.  Finally, the Board asked the RO to address the 
veteran's contention that multiple ratings were warranted for 
his service-connected nasal pathology.

In compliance with the Board's remand, the RO obtained copies 
of VA and private medical records from August 1996 to June 
2000.  A November 1996 VA CT scan report notes a probable 
status post surgical change in the maxillary sinuses with 
either mucus retention or polyps in the right maxillary 
sinus.

According to a December 1997 private treatment record, the 
veteran experienced an acute exacerbation of facial pressure 
and bilateral maxillary paresthesias.  The veteran reported 
occasional right-sided epistaxis once a day when blowing his 
nose, which was "minor in severity and duration."  He 
denied any nasal obstruction or rhinorrhea.  A physical 
examination revealed no nasal polyps, and no abnormal 
secretions inside the nose.  The nasal septum was midline, 
and no septal perforations were noted.  The diagnostic 
impression was history of chronic sinusitis status post nasal 
and sinus surgery in 1976 with recent acute exacerbation of 
facial pressure and maxillary paresthesias but without 
significant nasal obstruction or rhinorrhea.

A December 1997 CT scan revealed a small amount of mucosal 
thickening along the roof of the right maxillary sinus, and 
at the base of the right maxillary sinus.

During follow-up treatment later that month, the veteran 
reported several brief episodes of epistaxis from the right 
nostril since his last visit.  An examination showed raw 
mucosa on the right anterior septum, but no active bleeding.  
Silver nitrate cautery was applied.  The final assessment was 
no chronic sinusitis, and persistent minor right anterior 
epistaxis.

A March 1998 private medical report notes complaints of 
sinusitis with sore throat, increased headache, and pressure 
and right-sided face and teeth pain.  The veteran explained 
that while his headache was primarily over the frontal area, 
it extended around the right orbital area as well.  He 
reported mild shortness of breath due to nasal drainage.  A 
physical examination revealed severely red and edematous 
mucosa with discharge and exudate bilaterally.  Extreme 
tenderness was noted over the right maxillary sinus, 
especially over the antrum area.  The pertinent diagnosis was 
sinusitis with headache.

An April 1998 VA examination showed a mild left septal 
deviation with a 10 percent left nasal airway obstruction.  
Mild diffuse mucosal inflammation was noted within both nasal 
chambers.  The report notes no evidence of thickened or 
retained mucus, granulations, crusting, polyps, or new 
growths.  There was no direct or indirect evidence of active 
bacterial sinus disease.  An examination of the pharynx and 
larynx was negative.  The physician noted that positive 
findings were limited to the CT scan evidence of "limited 
and very localized pathology within the right maxillary 
sinus."  He concluded that the veteran's "nasal/sinus 
problems are of [a] mild nature, limited to a 10 percent 
functional left nasal airway impairment, and complicated by 
occasional acute sinusitis."

In June 1998, the RO assigned a separate noncompensable 
evaluation for the veteran's service-connected deviated nasal 
septum, and continued the 10 percent rating assigned for his 
bilateral maxillary sinusitis with nasal polyps.

Private medical records show treatment for sinusitis from 
June 1998 to October 1999.  In June 1998, the veteran 
reported difficulty breathing through his nose with increased 
drainage and congestion.  An examination revealed that the 
mucosa was red and somewhat edematous, and the mid and lower 
turbinates were moderately swollen.  There were no obvious 
signs of septal deviation.  The posterior oropharynx was red 
and injected with moderate cobblestoning.  The diagnostic 
impression was sinusitis, moderate today.

According to July 1998 correspondence from the veteran's 
private physician, the veteran experienced recurring 
headaches progressing into migraines, more frequent 
epistaxis, sinus pressure, and difficulty breathing through 
his nasal passages.  His current medication regimen included 
Vancenase nasal spray with the periodic use of antihistamines 
and decongestants.

A July 1998 private treatment record notes dry crusting areas 
in the external nares, some split areas of tissue with no 
active bleeding or lesions, and yellowish discharge 
posteriorly.  Mid and lower turbinates were moderately 
swollen with no meatal discharge.  Slight tenderness was 
noted over the left maxillary antrum.  Chronic sinusitis was 
diagnosed.  The following month, severe swelling was noted in 
the right mid and lower turbinates.  While there was no 
obvious purulent discharge, there was evidence of some 
greenish-yellow exudate.  Tenderness was noted over the right 
frontal and maxillary sinuses along the gum line.  The 
posterior oropharynx was red and injected with some mild 
cobblestoning.  The diagnostic impression was sinusitis.

During an August 1998 VA examination, the veteran provided a 
two year history of intermittent headaches and periodic mild 
epistaxis.  He described his headaches as frontal, and 
usually midline, and attributed them to his sinuses.  The 
veteran reported no purulent nasal drainage, and denied any 
nasal obstruction other than morning congestion.  He 
explained that he had not used antibiotics for his sinusitis 
"in a few years," and reported no recent VA treatment for 
the disorder.  A physical examination revealed an excellent 
bilateral airway, and no significant deviation of the septum.  
The report notes no significant swelling of the turbinates, 
and no nasal polyps.  The nasopharynx was normal on mirror 
examination, and there was no sign of pus or excessive 
drainage.  The final assessment was history of nasal septum 
and nasal sinus surgery in 1976 with an excellent result; two 
year history of headaches, possibly migraine; patent right 
anteromedial window; and no evidence of nasal polyps, 
significant septal deformity, or airway obstruction.  The 
examiner concluded that there were no chronic problems 
related to the veteran's septum, sinuses, or nasal airway.  
He explained that while the veteran may intermittently 
require nasal decongestants, saline nasal spray, or a nasal 
steroid spray, chronic medication was not needed.

Private medical records show treatment for sinusitis from 
June to October 1999.  A June 1999 examination of the nose 
revealed pale mucosa with some red, edematous areas.  There 
was no exudate or discharge.  Slight tenderness was noted 
over the maxillary and frontal sinuses, and the posterior 
oropharynx showed some mild to moderate cobblestoning.  The 
diagnosis impression was headache and sinusitis, allergic 
type.  An August 1999 report notes swollen red mucosa with 
scattered exudate, and tenderness over the left maxillary 
sinus and frontal sinuses.  The posterior oropharynx was a 
little red and injected with moderate cobblestoning.  The 
final assessment was sinusitis and audible respiratory 
wheeze.  The veteran received treatment for chronic sinusitis 
and allergic rhinitis in October 1999, and bronchitis was 
diagnosed later that month.

In July 2000, the RO continued the noncompensable evaluation 
of the veteran's deviated nasal septum, and the 10 percent 
rating for his bilateral maxillary sinusitis with nasal 
polyps.

Analysis

Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  In this context, the Board notes 
the two following items.  In August 1977, the veteran filed a 
claim of entitlement to service connection for a sinus 
disorder.  He stated he had not been treated for the 
condition before or after service.  He only reported 
treatment in service in June 1976 at the U.S. Naval Hospital 
Oakland.  The RO requested in October 1977 the service 
medical records, including the inpatient treatment records 
specifically identified by the claimant by date and location.  
The service medical records were received and included the 
records identified by the claimant.  These records appear 
complete.  The veteran sought to reopen his claim for service 
connection for a sinus disorder in March 1984.  This time he 
reported treatment for "acute sinusitis" in service in 
"1975" at the U.S. Naval Hospital Oakland.  He did not 
report treatment at that facility in 1976.  In April 1996, he 
again reported treatment at the U.S. Naval Hospital Oakland 
in "'75".  He did not claim treatment in 1976.  He has 
submitted copies of treatment records dated June 1976 from 
the U.S. Naval Hospital Oakland; he did not allege treatment 
there in 1975.  He requested and was provided a complete copy 
of his claims folder, including his service medical records, 
in January 1998.  He thus had actual notice of the available 
service medical records and has made no claim that they are 
incomplete.  Accordingly, since the veteran has only reported 
one period of inpatient treatment at the U.S. Naval Hospital 
Oakland, indisputably had actual notice of what service 
medical records were and were not available, has never 
alleged they are incomplete, has submitted duplicate copies 
of the records of the only inpatient treatment episode at the 
U.S. Naval Hospital Oakland that the RO properly obtained, 
the Board concludes that the RO discharged fully the duty to 
assist in obtaining the service medical records and the 
veteran had actual notice of exactly what service medical 
records are available.  Thus, both the duty to secure the 
service medical records and the duty to notify the claimant 
of the results of the efforts to obtain the service medical 
records have been satisfied.   Finally, since purported 
"1975" treatment records could not provide evidence tending 
to prove entitlement to a current increased rating under the 
governing rating criteria, no reasonable possibility exists 
that further efforts to secure such records would aid in 
substantiating the claim.

In this same vein, the veteran reported on a 1996 claim 
treatment at the B. Medical center in "3/96."  Records were 
requested from that facility by the RO and the provider 
submitted records from April 1996, but not March 1996.  The 
veteran has submitted copies of records from that facility 
dated April 1996.  The statement of the case in April 1997 
mentions that records were received from that facility by the 
RO in November 1996.  It describes treatment provided in 
April 1996.  The veteran requested and was provided a 
complete copy of his claims folder, including the records 
from the B. Medical Center, in January 1998.  He thus had 
actual notice of the available records from that facility and 
he has made no claim that they are incomplete.  Accordingly, 
since the veteran has only reported one period of inpatient 
treatment at the B. Medical Center, indisputably had actual 
notice of what medical records from that facility were and 
were not available, has never alleged they are incomplete, 
has submitted duplicate copies of the records of the same 
records that the RO properly obtained, the Board concludes 
that the RO discharged fully the duty to assist in obtaining 
the private medical records identified by the claimant and 
the veteran had actual notice of exactly what medical records 
are available.  Thus, both the duty to secure the private 
medical records and the duty to notify the claimant of the 
results of the efforts to obtain the private medical records 
have been satisfied.

With respect to the remaining evidence, the RO has obtained 
all identified records from the VA and private providers.  It 
has obtained the service medical records and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  The RO 
has notified the claimant of the results of its efforts to 
obtain records in multiple pieces of correspondence.  The 
veteran has actual notice of all the evidence of record as of 
January 1998.  The RO has provided the claimant multiple VA 
examinations.  There is no indication that there is any 
evidence that could substantiate the claim that has not been 
obtained.  Accordingly, while the RO has not sent notice as 
set forth in (3) above describing how the tasks of developing 
the record are allocated, it has gone beyond this requirement 
by actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).
 
Claims for Increased Ratings

The record reflects that the veteran failed to appear for a 
VA examination scheduled in February 1978.  Consequently, the 
RO denied the veteran's claim for service connection for a 
sinus disorder in April 1978.

The veteran sought to reopen his claim for service connection 
for a sinus disorder in March 1984.  This time he reported 
treatment for "acute sinusitis" in service in "1975" at 
the same medical facility he reported treatment in his prior 
claim in "June 1976."  The veteran's claim was again denied 
by the RO in May 1984, after he failed to report for a VA 
examination scheduled earlier that month.  In May 1984 
correspondence, the RO informed the veteran that his claim 
would be considered abandoned unless he indicated that he was 
willing to report for a VA examination within one year.  The 
veteran responded to this letter the following month, 
relating that he would appear for a VA examination.  He 
reported that he moved, and gave his current address.

During a July 1984 VA examination, the veteran reported 
experiencing "occasional difficulty," and a non-purulent 
rhinorrhea, particularly from the left side, since undergoing 
a sinus operation in service.  Current complaints included 
recurrent nasal congestion, particularly with changes in 
weather.  A physical examination of the head and neck was 
unremarkable.  A sinus series revealed some mild residual 
changes of membrane thickening, but was otherwise 
unremarkable.  The diagnostic impression was bilateral 
maxillary sinusitis with secondary development of nasal 
polyps, which appeared to have been well treated surgically.

Based on this evidence, an August 1984 rating decision 
granted service connection for bilateral maxillary sinusitis 
with nasal polyps and deviated septum, and assigned a 
noncompensable evaluation.

An April 1996 private medical report notes complaints of 
general malaise, and sinusitis symptoms with nasal 
congestion.  While the veteran denied experiencing any nasal 
drainage, he reported a mild amount of postnasal drip with 
dry cough.  He provided a history of deviated septum repair 
approximately 15 years earlier, and reported intermittent 
"problems" with sinusitis over the previous three months.  
A physical examination of the nares revealed 80 percent 
bilateral obstruction with mild erythematous.  Sinusitis was 
diagnosed.

During private treatment later that month, the veteran 
reported a one-month history of shortness of breath, and 
complained of cough and general malaise.  He explained that 
he sought treatment from his physician the previous day, and 
indicated that his symptoms increased in severity since that 
time.  The diagnostic impression was bronchitis.

In April 1996 correspondence, the veteran sought an increased 
evaluation for his service-connected bilateral maxillary 
sinusitis with nasal polyps and deviated septum.

On VA examination the following month, the veteran reported 
that he had not been "fully evaluated or managed for his 
sinusitis," but explained that he was treating his sinus 
symptoms with Claritin-D.  Current complaints included "mild 
symptoms of chronic sinusitis including nasal congestion and 
headache."  A physical examination revealed a straight 
septum, and mildly boggy nasal turbinates.  The final 
assessment was history of rhinitis with sinus symptoms, but 
no clear evidence of sinusitis.

In a June 1996, the veteran submitted a claim for 
compensation benefits for a deviated septum, breathing 
problems, constant stuffed sinus, upper front of head, 
headaches, eyes sensitive to light and severe coughing.  He 
reported an April 1996 a hospitalization at a private 
hospital, and private treatment in March 1996.  He 
subsequently provided releases, and the RO requested records 
from each of these providers.  The providers submitted the 
treatment records in their possession for the period in 
question. 

A June 1996 rating decision continued the noncompensable 
evaluation of the veteran's service-connected bilateral 
maxillary sinusitis with nasal polyps and deviated septum.  
The veteran filed a notice of disagreement with this decision 
in August 1996.

An October 1996 VA examination report notes a history of 
frequent episodes of sinusitis with facial pain since sinus 
surgery in 1976.  The veteran reported daily facial pain, 
frontal pain, and discomfort in his upper teeth.  While he 
denied experiencing any nasal drainage, he reported nasal 
blockage and obstruction.  His main complaint was noted to be 
"almost continuous facial pain...attributed to sinusitis 
likely secondary to his septal deviation."  A physical 
examination revealed bilateral nasal obstruction.  While 
tenderness was noted on percussion over the frontal sinuses, 
there was no tenderness on maxillary pressure.  The report 
notes no visible purulent discharge, and no dyspnea.  X-rays 
of the sinuses were normal, and showed no evidence of septal 
deviation.  The diagnostic impression was history of septal 
deviation with chronic, recurrent sinusitis, postoperative 
sinus surgery.

VA has examined the veteran in conjunction with his claim for 
increased ratings as recently as August 1998, and the 
examination report is responsive to the rating criteria 
utilized in determining the propriety of rating assignments.  
Moreover, the RO has requested and obtained all available 
treatment records identified by the veteran, which have been 
considered in connection with his appeal.  Accordingly, the 
Board may proceed to address the veteran's claim.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating disabilities of the respiratory system.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2000).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the June 1998 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

A.  Bilateral Maxillary Sinusitis with Nasal Polyps

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.  The veteran's service-connected 
bilateral maxillary sinusitis with nasal polyps has been 
evaluated under Diagnostic Code 6513, which covers chronic 
maxillary sinusitis.

Under the rating criteria in effect prior to October 7, 1996, 
chronic sinusitis with X-ray manifestations only, and with 
mild or occasional symptoms warrants a noncompensable 
evaluation.  When moderate, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent evaluation is 
warranted.  Severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is rated as 30 
percent disabling.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations will be rated as 50 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).

Under the revised criteria, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (2000).

Following a detailed review of the claims folder, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for bilateral maxillary 
sinusitis with nasal polyps under either the old or the new 
rating criteria.  While the Board recognizes the veteran's 
complaints of intermittent headaches and periodic mild 
epistaxis, these symptoms are contemplated by the currently 
assigned 10 percent disability evaluation.  Moreover, since 
the headaches are a manifestation recognized under the 
diagnostic codes for sinusitis, they can not be again used to 
form the basis of a separate rating for headaches without 
violating the rule against pyramiding.  38 C.F.R. § 4.14 
(2000).

The record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 10 percent for the veteran's sinusitis under the 
former provisions of Diagnostic Code 6513.  In this regard, 
there is no competent evidence of severe chronic sinusitis, 
and there is no competent evidence that the disorder is 
manifested by frequent incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  In fact, the most recent VA ENT examination was 
essentially normal.  As such, the preponderance of the 
evidence is against concluding that there is a basis for an 
increased evaluation under the old regulations.

Likewise, the preponderance of the evidence is against an 
increased evaluation under the revised criteria.  In this 
regard, the evidence of record does not establish that the 
veteran's service-connected disorder is manifested by three 
or more prolonged episodes of sinusitis which require 
antibiotic treatment, nor competent evidence demonstrating 
that the disorder causes more than six non-incapacitating 
episodes per year which are characterized by headaches, pain 
and purulent discharge.  During the August 1998 VA 
examination, the veteran explained that he had not used 
antibiotics for sinusitis "in a few years," and reported no 
recent VA treatment for the disorder.  A physical examination 
revealed an excellent bilateral airway, and no sign of pus or 
excessive drainage.  While the veteran reported intermittent 
headaches, the examiner concluded that there were no 
"chronic problems related to his septum, sinuses, or nasal 
airway."  As such, the preponderance of the evidence is 
against concluding that there is a basis for an increased 
evaluation under the new regulations.  Therefore, the Board 
finds that the symptomatology necessary for a disability 
rating higher than 10 percent under the revised provisions is 
not present.

In reaching this decision the Board finds that neither the 
old or new criteria are more favorable to the veteran.  An 
increased rating for the veteran's service-connected 
bilateral maxillary sinusitis with nasal polyps is not 
warranted under either criteria.

The Board notes that in addition to these provisions, the 
application of other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
concludes that a higher evaluation under a different 
diagnostic code is not indicated.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim.  In addition, 
the evidence presents no question as to which of two 
evaluations should be applied.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 are not applicable.

B.  Deviated Nasal Septum

Under the rating criteria in effect prior to October 7, 1996, 
a noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996).  Under the revised criteria, a 
10 percent rating is warranted for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2000).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
evaluation for a deviated nasal septum under either the old 
or the new rating criteria.  A straight septum was noted on 
VA examination in May 1996, and an October 1996 X-ray study 
showed no evidence of septal deviation.  An April 1998 VA 
examination report notes a mild left septal deviation with a 
10 percent left nasal airway obstruction.  However, a VA 
examination in August 1998 revealed no "significant" 
deviation of the septum, and an "excellent" bilateral 
airway.  As the August 1998 VA examination report includes no 
findings of 50 percent obstruction or marked interference 
with breathing space, a compensable evaluation is not 
warranted under either the old or new diagnostic criteria set 
out under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Accordingly, the claim of entitlement to a compensable 
evaluation for a deviated nasal septum is denied.

Based on the foregoing, the Board concludes that neither the 
old or new criteria are more favorable to the veteran.  An 
increased rating for the veteran's service-connected deviated 
nasal septum is not warranted under either criteria.

The Board notes that in addition to these provisions, the 
application of other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In light of the 
classification of, and symptomatology associated with the 
veteran's service-connected deviated nasal septum, however, 
the Board concludes that a higher evaluation under a 
different diagnostic code is not indicated.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim.  In addition, 
the evidence presents no question as to which of two 
evaluations should be applied.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 (2000) are not 
applicable.



ORDER

Entitlement to an increased evaluation for bilateral 
maxillary sinusitis with nasal polyps is denied.

Entitlement to a compensable evaluation for a deviated nasal 
septum is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

